DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 14-18 in the reply filed on April 5, 2021 is acknowledged.
Claims 9-13 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging apparatus for diagnosis” in claim 1 and the first, second and third sealing members “configured to seal”, wherein “sealing member” is also viewed as equivalent to --- member configured to seal ---, in claims 3 and 16.  Examiner notes that interpretation for these limitations is set forth in the below rejection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
according to claim 1”, wherein claim 1 makes reference to “a motor drive unit” in lines 2-3, and thus it is unclear as to whether the “motor drive unit” of claim 14 is referring to the same or different “motor drive unit” of claim 1.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (WO 2014/188969).  In the below rejection, Examiner refers to the equivalent specification found in Okubo et al. (US Pub NO. 2016/0143616), which is in the same patent family and serves as a convenient English translation of the Okubo et al. WIPO document.
With regards to claim 1, Okubo et al. disclose a catheter for an image diagnosis, the catheter comprising:
	a first connector (i.e. portion from 33 to 35 as depicted in Figure 4, which includes outer tube 32 and the unit connector (37)) configured to be supported by a fixed connector portion (i.e. holding portion (73)) of a motor drive unit (7, 71) included in an imaging apparatus (1) for diagnosis (paragraph [0055], referring to the ultrasound catheter (1) which is for diagnosing a state of a blood vessel through images; paragraphs [0082], [0090], [0096], referring to the external drive apparatus (7) including a holding portion (73) which holds a portion of the ultrasound catheter which is fixed at a position, wherein, as seen in Figure 2, the holding portion (73) holds unit connector (37) which is part of the first connector; paragraphs [0062]-[0063], Figures 1-2 4-6, note that the first connector portion is supported by the fixed connector portion (73) of the motor drive unit (7, 71); Note that “imaging apparatus” has been interpreted under 35 USC 112(f) as a catheter, motor drive unit and controller as set forth in paragraph [0029] of the corresponding PG-Pub 2019/0021694) and depicted in Figure 1, and equivalents thereof);
	a second connector (i.e. portion from 34-31 as depicted in Figure 4) configured to be supported by a movable connector portion (i.e. drive shaft 42) of the motor drive unit (7, 71), the first and second connectors being located at a proximal portion of the catheter (paragraphs [0063]-[0066], [0082], [0091], [0096], referring to the drive unit (71)/external drive apparatus (7) having an external drive source such as a motor and moving the drive unit (71) in the axial direction by using a motor and the drive shaft (42) being rotated by the drive unit (71) while a pull-back operation is performed and 
	a reservoir (i.e space within protective tube (67) which is part of the first connector as seen in Figure 5) in the first connector, the reservoir having a volume which decreases depending on a pull-out length of the second connector from the first connector (paragraphs [0087]-[0089], referring to the hub (31) being pulled to the fullest extent to the operator’s hand-side, that is, in a state where the inner tube (34; part of the second connector) is drawn out to the fullest extend from the outer tube (32; part of the first connector), saline solution is injected, wherein the saline solution passes through hub (31), the inner tube (34) and the protective tube (67; space within tube is considered to be the “reservoir” for containing a saline volume) and fills the inside of the sheath (2), and thus, a volume of saline solution decreases within the reservoir (i.e. space inside tube (67)) depending on a pull-out length (i.e. saline volume decreases when the pull-out length decreases) of the second connector (31, 34) from the first connector (i.e. 32, etc.); Figures 1, 4-5); and
	a supply route (i.e. route through which the saline solution passes) configured to supply a priming solution (i.e. saline solution) from a priming injection port (311) to the reservoir, and wherein the supply route is connected to a priming hole (231) on a distal portion of the catheter (1) (paragraph [0059], referring to the priming lumen (231) on a distal portion (21) of the catheter (1) which is “a hole which communicates with a lumen 26 inside the sheath tube 22 and through which physiological saline solution filling the 
	With regards to claim 14, Okubo et al. disclose an imaging apparatus for diagnosis, comprising the catheter (1) according to claim 1 (see rejection of claim 1); an imaging core (4, 41) configured to be movable and rotatable within the catheter (paragraphs [0055]-[0056], [0060]-[0062], referring to the axial movement of the imaging core (4) and the rotation of the transducer unit (41), which is part of the imaging core, and wherein the imaging core is within the catheter (1); Figures 1-7); a motor drive unit (7, 71) that rotates the imaging core (4) of the catheter and has a first support (73) for supporting the first connector and a second support (42) for supporting the second connector (paragraphs [0063]-[0066], [0082], [0091], [0096]; Figures 1-2, 4-6); and means for generating a vascular cross-sectional image by the catheter based on a signal obtained by the catheter via the motor drive unit (paragraphs [0060], [0067], referring to the transducer unit (41) rotating and moving to generate a tomographic/cross-sectional image of a blood vessel).  Note that the “means for generating a vascular cross-sectional image” has been interpreted under 35 USC 112(f) as corresponding to an ultrasound or optical transceiver along with an operation control apparatus, as set forth in paragraphs [0040]-[0041] of the corresponding instant PG-Pub, wherein the operation control apparatus performs processing and therefore implicitly requires a processor/computer along with the algorithms/steps for generating an image as set forth in the specification, and equivalents thereof.
	With regards to claims 2 and 15, Okubo et al. disclose that the first connector has a structure (36) of movably accommodating a support tube (2, 22) and an inner tube (34), the support tube (2, 22) configured to accommodate an imaging core (4) extending from the second connector (i.e. 31, which is part of the second connector), and the inner tube configured to accommodate the support tube (2, 22) and the inner tube (34) is shorter than the support tube (2, 22) (paragraphs [0056]-[0060], [0063]-[0067]; Figures 1-6).
	With regards to claim 5, Okubo et al. disclose that the catheter (1) is configured to movably and rotatably accommodate an imaging core (4, 41) (paragraphs [0055]-[0056], [0060]-[0062], referring to the axial movement of the imaging core (4) and the rotation of the transducer unit (41), which is part of the imaging core, and wherein the imaging core is within the catheter (1); Figures 1-7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. as applied to claims 1 and 14 above, and further in view of Mitsuhashi et al. (US Pub No. 2017/0071568).
With regards to claims 6-7 and 18, as discussed above, Okubo et al. meet the limitations of claims 1 and 14.  However, they do not specifically disclose that the priming hole includes a valve configured to open when an internal pressure of the catheter is greater than an external pressure of the catheter.  Further, though Okubo et al. do disclose a guide wire and a lumen (211) for a guide wire (25) and through which the guide wire passes, the lumen being located at the distal end of the catheter (paragraph [0058]; Figure 3), Okubo et al. do not specifically disclose that the valve is located in an opening of the lumen configured for the guide wire.
Mitsuhashi et al. disclose a diagnostic imaging catheter which includes a communicating hole in a distal portion of the sheath and through which the inside and the outside of the sheath communicate with eachother and a valve body capable of opening and closing the communicating hole (Abstract; paragraph [0008]).  A syringe filled with priming liquid and injects the priming liquid into the lumen of a sheath of the catheter, where if the priming liquid is injected into the lumen 110a, the internal pressure of the lumen 110a is increased by the pressure of the priming liquid (i.e. internal pressure of the catheter is greater than an external pressure of the catheter), and a valve body (10) is pressed, such that the valve body (10) can be moved toward the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the priming hole of Okubo et al. include a valve configured to open when an internal pressure of the catheter is greater than an external pressure of the catheter and further have the valve be located in an opening of the lumen configured for the guide wire, as taught by Mitsuhashi et al., in order to effectively control an open state of the priming hole and allow gas to be discharged together with the priming solution by releasing the priming solution through the hole and further allow a smooth insertion of the guide wire (paragraph [0055]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. as applied to claim 1 above, and further in view of Douk et al. (US Pub No. 2014/0309536).
With regards to claim 8, as discussed above, Okubo et al. meet the limitations of claim 1.  Okubo et al. further disclose a distal portion of the catheter configured to allow the priming solution and air to pass through (see Figures 1, 3-4 and 7). 

Douk et al. disclose a catheter that includes separated lumens and components that improve image data collection, wherein the catheter forms a cavity such as a cylindrical bore into which a filter (74) is positioned (Abstract; paragraph [0048]; Figure 2B).  The filter (74) is positioned such that any particulates in the biological fluid, such as red blood cells, are prevented from entering the lumen (42) and interfering with the imaging functional of imaging elements, thereby preventing or restricting the flow of materials that degrade image data collected using a probe disposed in the catheter (paragraph [0048]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distal portion of the catheter of Okubo et al. include a filter configured to prevent erythrocytes from passing and configured to allow the priming solution and air to pass through the filter, as taught by Douk et al., in order to prevent or restrict the flow of materials that degrade image data collected using a probe disposed in the catheter (paragraph [0048]).

Allowable Subject Matter
Claims 3-4 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Though the prior art does teach the use of a first sealing member and a second sealing member as set forth in claims 3 and 16 (see for example, Look et al. (US Pub No. 2015/0282821) which discloses a first sealing member (124) configured to seal a support tube and has a fixed position and a second sealing member (150) configured to seal an inner tube and has a fixed position (paragraph [0078], Figures 2-6 and further see Okubo et al., which discloses the use of a seal member (64) and an additional sealing portion (56) in the form of an O-ring (58) (paragraphs [0076], [0080])), the prior art does not teach or suggest that the catheter further comprises a third sealing member configured to be movable together with the inner tube, an air hole located between the third sealing member and the first sealing member when the inner tube is pushed to a maximum extent, and a guide-through route configured to achieve a connection state between the air hole and a space closer to a distal end of the catheter than the first sealing member in a state in which the inner tube is pulled out to the maximum extent and configured to achieve a connection state between the space closer to the distal end of the catheter and a space interposed between the second and third sealing members in a case where the inner tube is pushed by at least a preset length, and wherein the reservoir is a space between the second sealing member and the third sealing member, in combination with the other claimed elements. 
Claims 4 and 17 are viewed as including allowable subject matter due to their dependency on claims 3 and 16. 
Note that the first, second and third “sealing member(s)” have been interpreted under 35 USC 112(f) as corresponding to an O-ring, as set forth in paragraph [0049] of the corresponding PG-Pub, and equivalents thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakaguchi et al. (US Pub NO. 2018/0214120) disclose catheter including a seal member (55) located between the outer peripheral surface of a sheath and the connector main body portion (51) (Abstract; paragraph [0065], Figures 5-6).  Gilbert (US Pub No. 2017/0119260) disclose a catheter including a biased valve that is configured such that a positive pressure difference (pressure inside shaft greater than pressure outside) can cause the flap of the biased valve to open, allowing fluid to flow outwards (paragraphs [0079]-[0080]; Figure 5A(i), 5A(ii)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793